Citation Nr: 1519065	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

 2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The Board remanded this matter in November 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to service.
 
2. The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2014).
 
2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an April 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment, private treatment and VA treatment records. The Veteran was afforded VA examinations and medical opinions in June 2009, February 2014 and January 2015.  Taken together, the Board finds that these examinations and medical opinions are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At a November 1964 induction examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the November 1964 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble.  At his December 1968 separation examination, a clinical evaluation of the ears was normal.  Audiometric testing was not conducted; however a whisper test shows normal results. 

The Veteran was seen by a VA provider in February 2013.  He reported bilateral tinnitus, which is present 90 percent of the time and began in 1969 or 1970.  After performing an audiological examination, the provider diagnosed mild sloping to moderately severe sensorineural hearing loss.

The Veteran was afforded a VA examination in June 2009, where the Veteran reported hearing difficulties for the past 6 years.  He also denied any recreational noise exposure.  The VA examiner diagnosed sensorineural hearing loss in both ears and opined that it is less likely than not that the Veteran's hearing loss is related to his military service.  In providing this opinion, the examiner noted that there is no documentation to support any hearing loss or problems upon separation.  The Veteran's service treatment records show no complaints of hearing loss.  His enlistment examination showed normal hearing bilaterally and his separation examination revealed a normal whisper test. 

The Veteran was afforded a VA examination in February 2014.  However, the examiner found that the Veteran's test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in admitted responses.  There was also poor interest reliability.  The examiner considered the test results invalid and unreliable, and therefore, they were not reported. 

Another VA examination was obtained in January 2015.  The examiner noted that the Veteran reported hearing problems since the early 1970's.  He claimed that he was exposed to loud noises from paint chipping machines and guns while in service.  He denied any civilian occupational or recreational noise exposure after service.  The examiner found that the Veteran's hearing loss is less likely than not related to any in-service noise exposure.  The examiner noted that at the June 2009 VA examination, the Veteran reported that his hearing loss began 6 years prior, which corresponds to 35 years post military discharge and conflicts with his current statements regarding hearing loss since service.  Furthermore, the examiner stated that the literature on noise-induced hearing loss, particularly the Institute of Medicine's 2006 report, does not support the concept of delayed onset of hearing loss years following exposure to noise. 

The June 2009 VA examination report shows bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran contends that his bilateral hearing loss was caused by exposure to noise through paint chipping machines and guns.  The Veteran's military records show service as a boatswain mate.  Thus, the Board finds no reason to doubt the Veteran's credibility and in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

However, despite the Veteran's current disability and noise exposure in service, the Board finds that there is no competent evidence linking the Veteran's hearing loss to acoustic trauma sustained in service.

The Veteran's service treatment records do not show any complaints of hearing loss in service.  Furthermore, post-service evidence does not attribute the Veteran's hearing loss to acoustic trauma during service.  The January 2015 VA examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or the result of acoustic trauma.  In providing an opinion, she referred to the June 2009 VA examination, where the Veteran reported that his hearing loss began 6 years prior, which corresponds to 35 years post military discharge.  Furthermore, the examiner stated that the literature on noise-induced hearing loss, particularly the Institute of Medicine's 2006 report, does not support the concept of delayed onset of hearing loss years following exposure to noise.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner's opinion is supported by rationale. 

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  38 U.S.C.A §5107 .

B. Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to exposure to noise through paint chipping machines and guns during service.  

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus and his Report of Medical History completed at entrance included a negative response to having "ear trouble."

The Veteran was afforded a VA examination in June 2009 VA examination, where he denied tinnitus.  

The Veteran was seen by a VA provider in February 2013.  He complained of bilateral tinnitus and reported that it began in 1969 or 1970

In January 2015, the Veteran underwent another examination, where he complained of bilateral and constant tinnitus.  He stated that his tinnitus began in the late 1960's or early 1970's.  The Veteran did not associate the onset with a particular event or cause.  The VA examiner opined that the Veteran's current tinnitus is less likely as not caused by or the result of military service.  The examiner's opinion was largely based on the Veteran's denial of tinnitus at the June 2009 VA examination. 

After reviewing the evidence, the Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

Here, the onset of the Veteran's tinnitus is unclear.  Although the Veteran stated at the January 2015 VA examination that his tinnitus began in the late 1960's and early 1970's, he denied tinnitus at the June 2009 VA examination.  Furthermore, the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Therefore, there is no credible evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service.  Given the foregoing, the Board finds that the VA examiner's negative opinion is the only probative evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


